DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment filed on 08/08/2022.  Claims 1, 2, 5, 14, 16-18, 20, 23, and 24 are currently pending.  Claims 3, 4, 6-13, 15, 19, 21, 22, and 25-36 have been cancelled.  No claims have been added.  Claims 1, 2, 5, 14, 16-18, 20, and 23 have been currently amended.  Claims 1, 18, and 20 are independent claims. 

Objections – Withdrawn
The Claim Objections of claims 1, 2, 5, 14, 16-18, 20, and 23 is withdrawn as necessitated by amendment.
The Claim Objections of claims 34-36 is withdrawn as necessitated by cancellation.

Rejections - Withdrawn
The previous 35 U.S.C §112a rejection of claims 1, 2, 5, 14, 16, and 17 is withdrawn.
The previous 35 U.S.C §112a rejection of claims 34-36 is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §101 rejection of claim 18 is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 18 and 20 over Rangasamy in view of Anuff is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 23 and 24 over Rangasamy in view of Anuff in further view of Rhee is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 34-36 over Rangasamy in view of Anuff in further view of Singh is withdrawn as necessitated by cancellation.

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 12-13:
Rangasamy (US2016/0124742), at paragraphs [0007], [0011], [0059], [0086], [0095], [0098]-[0101], discloses an “an API gateway 112 having one or more processors that executes one or more applications that expose software interfaces defined according to APIs 114”. Applicant submits that APIs are entirely different from drivers. Claim 1 defines a deployed CSS comprising an integration connector formed of one or more drivers, which are selectively applied to different third party services or systems of record such that the caching service is agnostic to the identity of the third party service or system of record.  In contrast, Rangasamy discloses an API-based architecture. APIs simply instruct the providers of the services how to format their data and which functions to provide. Drivers, on the other hand, are functional artefacts at the implementation level that actually retrieve and format data. Accordinggly, Rangasamy fails to teach or suggest a deployable CSS service which comprises drivers.

Examiner respectfully disagrees.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  MPEP 2173.01(l).  It is respectfully submitted that each claim is to be interpreted based on the language of the claim itself, so long as that interpretation is consistent with the specification.  Further, “though understanding of the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” MPEP 2111.01(ll). 
In regards to Applicant’s argument that APIs are entirely different from drivers, Examiner respectfully disagrees.  According to Merriam-Webster dictionary, a driver is simply defined as “a piece of computer software that controls input and output operations”; thus, arguably an API does this.  Additionally, Applicant has not provided any evidence that the integration connector formed of one or more drivers are not an API-based driver.
Even should Applicant’s submission, provided without any evidence, that an “API is different from a driver”, the applications which provide services which are made accessible by the APIs through the API gateway  (Rangasamy [0052] The applications may invoke services that correspond to endpoints of the APIs 114, and the services may themselves invoke the cloud exchange platform service of orchestration engine 118; [0086] API gateway 403, in some examples, transforms application data formatted according to a request to any of endpoints 406 and uses the transformed application data to make calls to orchestration engine 407) are functionally equivalent to “drivers” (as argued by Applicant, functional artefacts at the implementation level that actually retrieve and format data). As the APIs correspond to the services which may be provided, the APIs (and the applications/services represented by the APIs) are a reasonable mapping for driver which does not have a specific definition.  Thus, Applicant’s argument is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a deployable CSS service which comprises drivers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues on pages 13-14:
Where services are discussed at Rangasamy (US2016/0124742), the services are not a service in the sense of claim 1, which describes a caching service (i.e. a technical element having a specified technical function for feeding data to a UI). On the contrary, [0061] of Rangasamy discloses:
…
Applicant submits that the cloud-based services exchange is entirely unrelated to the caching service described in claim 1. The service of claim 1 is a caching service that is responsible for controlling retrieval of data from the system of record or third party service. The services of Rangasamy, on the other hand, do not provide data to a user interface.

Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues a specific service (application) which is associated with the APIs and provided by API gateway is not taught by Rangasamy. Thus, Applicant’s argument is not persuasive.

Applicant further argues on page 14: 
Making this even more clear, the deployed CSS service of claim 1 comprises an integration connector with drivers that are selectively deployable according to identity of original third party service or system of record. A caching service then retrieves data from the third party service or system of record according to whether the data is required to be real time data or periodically updated data. The drivers provide the functional link to homogenise data from the original third party service or system of record into a form for the web portal of the deployed CSS service and to facilitate the caching service to operate a bifurcated data retrieval mechanism. The drivers are the functional implementation that enable the caching service to operate as described.

Examiner appreciates Applicant’s restatement of Applicant’s interpretation.  However, Applicant is respectfully remined that during examination, the broadest reasonable interpretation of the elements is required.  Unless the claim terms have a specific definition or are limited to a specific set of possibilities (neither of which has been identified by Applicant with citations to the disclosure as originally filed), the art relied upon, in reasonable combination, teaches the breadth of the interpretation.

Applicant further argues on pages 14-15: 
The generalised disclosure of caching services in Kannan cannot be applied to the Ranaasamy disclosure in the absence of inventive activity. The notional skilled person is provided no hint or suggestion that a caching service could be used to retrieve data in the Rangasamy document, nor of the possibility to divide retrieved data according to whether real time update is required or a periodical update. The caching service of claim 1 provides a  very particular function that is integral to the architecture described therein and to the overall aim of providing data from a third party or system of record to a user interface. The skilled person would be required to completely reconfigure the Rangasamy system to incorporate the caching service of Kannan. Rangasamy discloses using APIs to expose software interfaces. The skilled person would need to overhaul this fundamental basis of Rangasamy to incorporate the caching service of Kannan, and such an overhaul cannot be considered within the scope of obvious modifications.
Finally, even if the skilled person were to consider such a combination, in the absence of the drivers such as defined by claim 1, the resulting system would still not be equivalent to the claimed system in form nor function.

Applicant argues that there is no motivation for the combination of Rangasamy with Kannan.  Examiner had provided motivation for the combination of Rangasamy in view of Kannan (It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to incorporated the caching service as taught by Kannan for the benefit of service development and deployment framework as taught by Rangasamy, with a reasonable expectation of success, because Kannan teaches “to improve management data response time” [0021].)  Additionally, in regards to  Applicant’s argument that one having ordinary skill would not know how to combine the teachings, which is argued without evidence, without “bodily incorporation” of the entirety of the secondary reference into the primary reference, Examiner respectfully disagrees. First, as already stated, a motivation was provided.  Second, Applicant arguments presented without evidence cannot be persuasive.  Third, bodily incorporation isn’t required to add a single service (caching) to the API gateway (as argued without evidence: The skilled person would be required to completely reconfigure the Rangasamy system to incorporate the caching service of Kannan), particularly as caching is a well-understood concept in computer science at the time the invention was effectively filed (for evidence, take a look at https://generalknowledge.quora.com/Who-invented-cache-Answer-Maurice-Wilkes-invented-Cache-In-April-1965-British-computer-scientist-Maurice-Wilkes-int or https://retrocomputing.stackexchange.com/questions/24685/what-is-the-history-and-development-of-memory-caching , both of which are provided with links to original sources).  Applicant is respectfully remined that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Thus, Applicant’s argument is not persuasive. 

Applicant further argues on page 15: 
Thus, for at least the above reasons, Applicant submits that the cited art fails to teach or suggest all the features and limitations of claim 1, and so claim 1, and those claims respectively dependent therefrom, are patentably distinct and non-obvious over the cited art, and are thus allowable. Independent claims 18 and 20 recite similar features to claim 1, and for the same reasons these claims, as well as their respective dependent claims, are also allowable.
Applicant also asserts that numerous other ones of the dependent claims recite further distinctions over the cited art. However, since the independent claims have been shown to be patentably distinct, a further discussion of the dependent claims is not necessary at this time.

Applicant further argues on page 15 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above. The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “the user interface” in the twenty-seventh line.  However, claim 20 instantiates “one or more user interfaces” in the third line.  Thus, there is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] a user interface[[s]]” or “[[the]] a user interface of the one or more user interfaces”. Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy et al. (US 2016/0124742 A1; hereafter “Rangasamy”) in view of Kannan (US 2009/0271573 A1; hereafter “Kannan”) in further view of Anuff et al. (US 6,327,628 B1; hereafter “Anuff”).

Regarding Claim 1, Rangasamy teaches a non-transitory computer-readable medium storing a deployable customer self-service (CSS) system adapted to be deployed in one or both of a cloud data center and a data center of a third party service, the deployable CSS system comprising: (Rangasamy [0005] [0010] [0011]: facilitate virtual connections for cloud services delivery from multiple cloud service
providers to one or more cloud customers)
a user interface; (Rangasamy [0208] [0209]: user interface)
a web portal configured to load and display the user interface; (Rangasamy [0078] [0128] [0136] [0144]: web portal)
a service configured to provide data to the user interface based on a system of record or the third party service; (Rangasamy [0007] [0045] [0073]: microservices; services which provide data to a user based on a system of record or the third party service) and 
an integration connector comprising one or more drivers, wherein the integration connector is configured to connect the service to the system of record or the third party service, wherein the integration connector is configured so that the service is agnostic to a format of the system of record or the third party service, (Rangasamy [0007] [0011] [0059] [0086] [0095] [0098]-[0101]: describing an API gateway [integration connector] which selected based on the system of record or the third party service to interface between the service and the system of record or the third party service and describing the service is agnostic to a format of the system of record or the third party service; [0094] [0097]: OAuth 2.0; [0120])
wherein the one or more drivers of the integration connector are selectable based on the system of record or the third party service to interface between the service and the system of record or the third party service, (Rangasamy [0007][0011] [0048] [0052] [0058]: the API gateway exposes a plurality of APIs [drivers] based on the system of record or the third party service to interface between the service and the system of record or the third party service; [0067] [0068] [0079] [0125])
However, Rangasamy may not explicitly teach every aspect of wherein the service is a caching service that controls retrieval of data from the system of record or the third party service, wherein the caching service stores the retrieved data from the system of record or the third party service as cached data in a database, wherein the caching service includes configuration rules defining caching priorities for one or more categories of data, wherein the one or more categories of data include a first category of data that is required in real time, and a second category of data that is cached periodically, wherein the caching service is configured to retrieve data in the first category of data from the system of record or the third party service in real time, wherein the caching service is configured to retrieve data in the second category of data from the database periodically, 2and wherein the web portal, the service, and the integration connector comprise closed modules that are not editable upon deployment.  
Kannan teaches wherein the service is a caching service that controls retrieval of data from the system of record or the third party service, (Kannan [0015] [0021] [0026]: caching service controls the retrieval of data)
wherein the caching service stores the retrieved data from the system of record or the third party service as cached data in a database, (Kannan [0021] [0023] [0019]: cache stores data from the system of record or the third party service as cached data in cache memory)
wherein the caching service includes configuration rules defining caching priorities for one or more categories of data, (Kannan [0022] [0029]: Each of the various management information elements (e.g., CIM classes) of device 112 to be cached are categorized for inclusion in either a set of elements that will be refreshed on demand 204, or a set of elements that will be refreshed periodically 206 (i.e., on expiration of a selected time interval). The information may be categorized, for example, by selecting those elements best suited to on-demand refresh and placing all other elements in the periodic refresh set)
wherein the one or more categories of data include a first category of data that is required in real time, and a second category of data that is cached periodically, (Kannan [0021] [0029]: the system management data cache preferably includes both on-demand [real-time] and periodic refreshing of selected data elements stored in the cache)
wherein the caching service is configured to retrieve data in the first category of data from the system of record or the third party service in real time, (Kannan [0024] [0031]: On-demand refresh causes a cache refresh to execute whenever a member of the on-demand refresh set 204 is requested)
wherein the caching service is configured to retrieve data in the second category of data from the database periodically, (Kannan [0025] [0032]: when the requested class is assigned to the periodic refresh set, initiate a refresh of system management information in the periodic refresh set to retrieve data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to incorporated the caching service as taught by Kannan for the benefit of service development and deployment framework as taught by Rangasamy, with a reasonable expectation of success, because Kannan teaches “to improve management data response time” [0021].  In addition, references (Rangasamy and Kannan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, service frameworks. This close relation between the references highly suggests a reasonable expectation of success.
Rangasamy teaches “[m]icroservices 706 (and multiple instances of each of microservices 706) may be deployed in separate containers for isolation and modularity” [0140] [0186].  However, Rangasamy in view of Kannan may not explicitly teach every aspect of wherein the web portal, the service, and the integration connector comprise closed modules that are not editable upon deployment.  
Anuff teaches wherein the web portal, the service, and the integration connector comprise closed modules that are not editable upon deployment. (Anuff column 4 lines 46 to column 5 lines 39, 64-67, column 6 lines 22-50: describing that the web portal, the service, and the integration connector comprise encapsulated software objects [closed modules] that are not editable upon deployment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the web portal, the service, and the integration connector to comprise closed modules that are not editable upon deployment as taught by Anuff for the benefit of service deployment framework as taught by Rangasamy in view of Kannan, with a reasonable expectation of success, because Anuff teaches this provides ease of use and flexibility [column 4 lines 51-54, 57-59]. Moreover, the source code would be protected. In addition, references (Rangasamy in view of Kannan and Anuff) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, service frameworks.  This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 2, Rangasamy in view of Kannan in further view of Anuff teaches wherein the deployable CSS system further comprises a plurality of user interfaces, (Rangasamy [0208] [0209]; Anuff column 6 lines 48-61) a plurality of services (Rangasamy [0013]; Anuff column 5 lines 29-54) and a plurality of integration connectors, (Rangasamy [0125]; Anuff column 5 lines 29-54; column 6 lines 15- 20) wherein: the web portal is configured to selectively load and display the plurality of user interfaces, (Rangasamy [0078] [0128] [0136] [0144]: web portal; Anuff column 4 lines 20-26, 33-35, column 13 lines 22-24)
the plurality of services are selectively loaded to provide data to a selected user interface based on the system of record or the third party service, (Rangasamy [0013]; Anuff column 5 lines 29-54) and 
the plurality of integration connectors convert one or more formats used by the system of record or the third party service to a standard format used by the plurality of services.   (Rangasamy [0059] [0080] [0083] [0086] [0094] [0095] [0142]: API gateway translates/transforms the format to a standard format according to a request to any of endpoints) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 5, Rangasamy in view of Kannan in further view of Anuff teaches wherein the plurality of integration connectors communicates with the plurality of services via a standard protocol.  (Rangasamy [0059] [0083] [0128]: communicating via a standard protocol; Anuff column 17 lines 34-36) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Regarding Claim 14, Rangasamy in view of Kannan in further view of Anuff teaches wherein the caching service invalidates the one or more categories of data, (Kannan [0022] [0032]: the refresh controller expires the periodic refresh) and the caching service is configured to retrieve data in an invalidated category of data for the user interface or from the system of record or the third party service.  (Kannan [0022] [0025] [0032]: refresh controller 208 may initiate refresh of set elements when the refresh interval expires) [The motivation of claim 1 is applicable to claim 14 and thereby incorporated] 

Regarding Claim 16, Rangasamy in view of Kannan in further view of Anuff teaches further comprising one or more base web portals, base user interfaces and/or base services, (Anuff column 4 lines 33-35: the portal server can provide a set of web pages that constitute a default, self-contained portal web site column 9 lines 9-22: describing default style and template; column 14 lines 22-26: base services) and one or more web portals, user interfaces and/or services that extend the one or more base web portals, base user interfaces and/or base services for a deployment.  (Rangasamy [0011] [0067] [0197]; Anuff column 4 lines 54-67, column 5 lines 47-58, column 17 lines 29-32: describing extending the one or more base web portals, base user interfaces and/or base services for a deployment; column 14 lines 16-18, 27-28: extending base services) [The motivation of claim 1 is applicable to claim 16 and thereby incorporated]

Regarding Claim 17, Rangasamy in view of Kannan in further view of Anuff teaches further comprising one or more closed modules that include the one or more web portals, user interfaces and/or services that extend the one or more base web portals, base user interfaces and/or base services for the deployment.  (Rangasamy [0197]; Anuff column 4 lines 47-67: Software objects which are encapsulated are also extensible: other objects can be built on top of existing objects, allowing the new object to expand the concept of the old object without having to rewrite the functionality) [The motivation of claim 1 is applicable to claim 17 and thereby incorporated]

Regarding Claim 18, Rangasamy teaches a system comprising a data center and a deployable customer self-service (CSS) system, the deployable CSS system being deployed in the data center, wherein the data center is one or both of a cloud data center and a data center of a third party service, the deployed CSS system comprising: (Rangasamy [0005] [0006] [0010] [0011] [0044] [0057]: a system facilitates virtual connections for cloud services delivery from multiple cloud service providers to one or more cloud customers; Figs. 1A-D)
a user interface;  (Rangasamy [0208] [0209]: user interface)
a web portal configured to load and display the user interface; (Rangasamy [0078] [0128] [0136] [0144]: web portal)
4a service configured to provide data to the user interface based on a system of record or the third party service; (Rangasamy [0006] [0007] [0045] [0073]: microservices; services which provide data to a user based on a system of record or the third party service)
an integration connector selected based on the system of record or the third party service to interface between the service and the system of record or the third party service, wherein the integration connector is configured so that the service is agnostic to a format of the system of record or the third party service, (Rangasamy [0007] [0011] [0059] [0086] [0095] [0098]-[0101]: describing an API gateway [integration connector] which selected based on the system of record or the third party service to interface between the service and the system of record or the third party service and describing the service is agnostic to a format of the system of record or the third party service; [0094] [0097]: OAuth 2.0; [0120])
wherein the integration connector comprises one or more drivers selectable based on the system of record or the third party service to interface between the service and the system of record or the third party service, (Rangasamy [0007][0011] [0048] [0052] [0058]: the API gateway exposes a plurality of APIs [drivers] based on the system of record or the third party service to interface between the service and the system of record or the third party service; [0067] [0068] [0079] [0125])
However, Rangasamy may not explicitly teach every aspect of wherein the service is a caching service that controls retrieval of data from the system of record or the third party service; wherein the caching service stores the retrieved data from the system of record or the third party service as cached data in a database;  wherein the caching service includes configuration rules defining caching priorities for one or more categories of data; wherein the one or more categories of data include a first category of data that is required in real time, and a second category of data that is cached periodically; wherein the caching service is configured to retrieve data in the first category of data from the system of record or the third party service in real time; wherein the caching service is configured to retrieve data in the second category of data from the database periodically.
Kannan teaches wherein the service is a caching service that controls retrieval of data from the system of record or the third party service;  (Kannan [0015] [0021] [0026]: caching service controls the retrieval of data)
wherein the caching service stores the retrieved data from the system of record or the third party service as cached data in a database;  (Kannan [0021] [0023] [0019]: cache stores data from the system of record or the third party service as cached data in cache memory) 
wherein the caching service includes configuration rules defining caching priorities for one or more categories of data; (Kannan [0022] [0029]: Each of the various management information elements (e.g., CIM classes) of device 112 to be cached are categorized for inclusion in either a set of elements that will be refreshed on demand 204, or a set of elements that will be refreshed periodically 206 (i.e., on expiration of a selected time interval). The information may be categorized, for example, by selecting those elements best suited to on-demand refresh and placing all other elements in the periodic refresh set)
wherein the one or more categories of data include a first category of data that is required in real time, and a second category of data that is cached periodically; (Kannan [0021] [0029]: the system management data cache preferably includes both on-demand [real-time] and periodic refreshing of selected data elements stored in the cache) 
wherein the caching service is configured to retrieve data in the first category of data from the system of record or the third party service in real time; (Kannan [0024] [0031]: On-demand refresh causes a cache refresh to execute whenever a member of the on-demand refresh set 204 is requested)
wherein the caching service is configured to retrieve data in the second category of data from the database periodically;  (Kannan [0025] [0032]: when the requested class is assigned to the periodic refresh set, initiate a refresh of system management information in the periodic refresh set to retrieve data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to incorporated the caching service as taught by Kannan for the benefit of service development and deployment framework as taught by Rangasamy, with a reasonable expectation of success, because Kannan teaches “to improve management data response time” [0021]. In addition, references (Rangasamy and Kannan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, service frameworks. This close relation between the references highly suggests a reasonable expectation of success.
Rangasamy teaches “[m]icroservices 706 (and multiple instances of each of microservices 706) may be deployed in separate containers for isolation and modularity” [0140] [0186]. However, Rangasamy in view of Kannan may not explicitly teach every aspect of wherein the user interface, the web portal, the service, and the integration connector comprise closed modules that are not editable.  
Anuff teaches wherein the user interface, the web portal, the service, and the integration connector comprise closed modules that are not editable.  (Anuff column 4 lines 46 to column 5 lines 39, 64-67, column 6 lines 22-50: describing that the web portal, the service, and the integration connector comprise encapsulated software objects [closed modules] that are not editable upon deployment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the web portal, the service, and the integration connector comprise closed modules that are not editable upon deployment as taught by Anuff for the benefit of service deployment framework as taught by Rangasamy in view of Kannan, with a reasonable expectation of success, because Anuff teaches this provides ease of use and flexibility [column 4 lines 51-54, 57-59]. Moreover, the source code would be protected. In addition, references (Rangasamy in view of Kannan and Anuff) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, service frameworks.  This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 20, Rangasamy teaches a computer-implemented method for deploying a deployable customer self-service (CSS) system, the deployable CSS system comprising: (Rangasamy [0005] [0010] [0011]: facilitate virtual connections for cloud services delivery from multiple cloud service providers to one or more cloud customers) 
one or more user interfaces; (Rangasamy [0208] [0209]: user interface) 
a web portal configured to load and display the one or more user interfaces; (Rangasamy [0078] [0128] [0136] [0144]: web portal) 
5a service configured to provide data to the one or more user interfaces based on a system of record or a third party service; (Rangasamy [0006] [0007] [0045] [0073]: microservices; services which provide data to a user based on a system of record or the third party service) and 
one or more integration connectors for connecting the service to specific types of system of record or the third party service, wherein the one or more integration connectors are configured so that the service is agnostic to a format of the system of record or the third party service; (Rangasamy [0007] [0011] [0086] [0095] [0098]-[0101]: describing an API gateway [integration connector] which selected based on the system of record or the third party service to interface between the service and the system of record or the third party service and describing the service is agnostic to a format of the system of record or the third party service; [0094] [0097]: OAuth 2.0; [0120]; [0048] [0052] [0058] [0059]: the API gateway exposes a plurality of APIs [drivers] based on the system of record or the third party service to interface between the service and the system of record or the third party service; [0067] [0068] [0079] [0125])
the method comprising: receiving, from a computing device, specifications of the system of record or the third party service; (Rangasamy [0149] [0201] [0202] [0206]: receiving definition/schema)
selecting an integration connector specific to the system of record or the third party service to interface between the system of record or the third party service and the deployable CSS system; (Rangasamy [0152] [0202]: controller executes business logic to execute and orchestrate one or more workflows to perform the functionality associated with the API endpoint invoked by an API request routed by the router to the controller in accordance with the routes)
deploying the deployable CSS system with the selected integration connector to a data centre; (Rangasamy [0046] [0057] [0058] [0124] [0152] [0157] [0159]: deploying the system with the specified API/API gateway; [0007])
at the web portal, loading and displaying the user interface; (Rangasamy [0013] [0078] [0128] [0136] [0144] [0115] [0116]: web portal loads and displays the user interface) 
However, Rangasamy may not explicitly teach every aspect of wherein the service is a caching service that controls retrieval of data from the system of record or the third party service, wherein the caching service includes configuration rules defining caching priorities for one or more categories of data, wherein the one or more categories of data include a first category of data that is required in real time, and a second category of data that is cached periodically; wherein the caching service is configured to retrieve data in the first category of data from the system of record or the third party service in real time; wherein the caching service is configured to retrieve data in the second category of data from the database periodically, at the caching service, controlling retrieval of data from the system of record or the third party service and providing the retrieved data to the user interface; wherein the caching service stores the retrieved data from the system of record or the third party service as cached data in a database, wherein controlling retrieval of data includes: retrieving data in the first category of data from the system of record or the third party service in real time; and retrieve data in the second category of data from the database periodically.
Kannan teaches wherein the service is a caching service that controls retrieval of data from the system of record or the third party service, (Kannan [0015] [0021] [0026]: caching service controls the retrieval of data)
wherein the caching service includes configuration rules defining caching priorities for one or more categories of data, (Kannan [0022] [0029]: Each of the various management information elements (e.g., CIM classes) of device 112 to be cached are categorized for inclusion in either a set of elements that will be refreshed on demand 204, or a set of elements that will be refreshed periodically 206 (i.e., on expiration of a selected time interval). The information may be categorized, for example, by selecting those elements best suited to on-demand refresh and placing all other elements in the periodic refresh set)
wherein the one or more categories of data include a first category of data that is required in real time, and a second category of data that is cached periodically; (Kannan [0021] [0029]: the system management data cache preferably includes both on-demand [real-time] and periodic refreshing of selected data elements stored in the cache) 
wherein the caching service is configured to retrieve data in the first category of data from the system of record or the third party service in real time; (Kannan [0024] [0031]: On-demand refresh causes a cache refresh to execute whenever a member of the on-demand refresh set 204 is requested)
wherein the caching service is configured to retrieve data in the second category of data from the database periodically, (Kannan [0025] [0032]: when the requested class is assigned to the periodic refresh set, initiate a refresh of system management information in the periodic refresh set to retrieve data)
at the caching service, controlling retrieval of data from the system of record or the third party service and providing the retrieved data to the user interface; (Kannan [0016] [0024] [0025]: cache refresh controller, which is part of the caching service, controls the retrieval of data from the system of record or the third party service and the sends the requested data back to the CIM client 104)
wherein the caching service stores the retrieved data from the system of record or the third party service as cached data in a database, (Kannan [0021] [0023] [0019]: cache stores data from the system of record or the third party service as cached data in cache memory) 
wherein controlling retrieval of data includes: retrieving data in the first category of data from the system of record or the third party service in real time; (Kannan [0024] [0031]: On-demand refresh causes a cache refresh to execute whenever a member of the on-demand refresh set 204 is requested) and retrieve data in the second category of data from the database periodically; (Kannan [0025] [0032]: when the requested class is assigned to the periodic refresh set, initiate a refresh of system management information in the periodic refresh set to retrieve data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to incorporated the caching service as taught by Kannan for the benefit of service development and deployment framework as taught by Rangasamy, with a reasonable expectation of success, because Kannan teaches “to improve management data response time” [0021]. In addition, both references (Rangasamy and Kannan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, service frameworks. This close relation between the references highly suggests a reasonable expectation of success.
Rangasamy teaches “[m]icroservices 706 (and multiple instances of each of microservices 706) may be deployed in separate containers for isolation and modularity” [0140] [0186]. However, Rangasamy in view of Kannan may not explicitly teach every aspect of 6wherein the deployable CSS system comprises closed modules, wherein the closed modules comprise: the one or more user interfaces; the web portal; and the third party service; wherein the closed modules are not editable after deployment of the deployable CSS system.  
Anuff teaches wherein the deployable CSS system comprises closed modules, wherein the closed modules comprise: the one or more user interfaces; the web portal; and the third party service; wherein the closed modules are not editable after deployment of the deployable CSS system.  (Anuff column 4 lines 46 to column 5 lines 39, 64-67, column 6 lines 22-50: describing that the web portal, the service, and the integration connector comprise encapsulated software objects [closed modules] that are not editable upon deployment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the web portal, the service, and the integration connector comprise closed modules that are not editable upon deployment as taught by Anuff for the benefit of service deployment framework as taught by Rangasamy in view of Kannan, with a reasonable expectation of success, because Anuff teaches this provides ease of use and flexibility [column 4 lines 51-54, 57-59]. Moreover, the source code would be protected. In addition, references (Rangasamy in view of Kannan and Anuff) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, service frameworks.  This close relation between the references highly suggests a reasonable expectation of success.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy in view of Kannan in further view of Anuff in further view of Rhee et al. (US 2013/0332354 A1; hereafter “Rhee”),

Regarding Claim 23, Rangasamy in view of Kannan in further view of Anuff teaches wherein the one or more user interfaces comprises a first user interface and a second user interface,  (Anuff column 6 lines 48-58; column 13 lines 40-44) the method further comprising: receiving, via a communications network from a second computing device, a request to access the web portal; (Rangasamy [0058] [0078] [0159]; Anuff column 3 lines 4-13; column 13 lines 22-48: describing requesting access to web portal)
transmitting, via the communications network to the second computing device, the first user interface to display on the second computing device, (Rangasamy [0078]; Anuff column 3 lines 40-31, column 13 lines 39-44: transmitting user interface for display)
Rangasamy does teach various operational buttons [0209] and Anuff does teach navigation buttons and links [column 3 lines 49-53]. However, Rangasamy in view of Kannan in further view of Anuff may not explicitly teach every aspect of the first user interface comprising a payment button located at a fixed location at a right side of the first user interface; receiving, via the communications network from the second computing device, a request based on an actuation of the payment button; and transmitting, via the communications network to the second computing device, the second user interface of the deployable CSS system to facilitate making a payment.  
Rhee teaches the first user interface comprising a payment button located at a fixed location at a right side of the first user interface; (Rhee [0090]: pay button 612 is a button configured to immediately perform a payment; Fig. 5, 6, and 8 showing a payment button in a fixed location at a right side of the user interface)
receiving, via the communications network from the second computing device, a request based on an actuation of the payment button;  (Rhee [0090]: When the user presses the pay button 612, the controller 130 progresses a payment process using the displayed credit card) and transmitting, via the communications network to the second computing device, the second user interface of the deployable CSS system to facilitate making a payment.  (Rhee [0096 [0097] Fig. 8 showing a second user interface to facilitate making a payment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display a payment button to facilitate a payment as taught by Rhee for the benefit of service development and deployment framework as taught by Rangasamy in view of Kannan in further view of Anuff, with a reasonable expectation of success, to enhance user convenience in payment interfaces to perform payments as taught by Rhee [0010] [0012]. In addition, references (Rangasamy in view of Kannan in further view of Anuff and Rhee) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, payment services. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 24, Rangasamy in view of Kannan in further view of Anuff in further view of Rhee teaches  further comprising receiving, via the communications network from the second computing device, a request to view a third user interface; (Rhee [0096] [0097] Fig. 8 showing a user can request to view a third user interface-selecting/tapping ‘cancel') and 
7transmitting, via the communications network to the second computing device, the third user interface to display on the second computing device, the third user interface comprising the payment button located at the fixed location at the right side of the third user interface. (Rhee [0090] [0096] [0097] Fig. 8 showing a payment button 612 again in a fixed location at a right side of the user interface) [The motivation of claim 23 is applicable to claim 24 and thereby incorporated]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications
Han et al.
US 2015/0249667 A1 – Directed to Self-Service terminal thin clients [Abstract]
Silvain et al.
US 2007/0174390 A1 – Directed to a configurable customer service management [Abstract] [0058]-[0060]
Meliksetian et al.
US 2009/0172696 A1 – Directed to service-oriented architecture and concepts to provide an enterprise content management (ECM) system as a service [Abstract]
Gupta et al.
US 2020/0244638 A1 – Directed to caching framework for a multi-tenant cloud-based system includes a plurality of microservices [Abstract]
Charbonneau et al.
US 2015/0199311 A1 – Directed to an extensibility framework system and method provides a self-service portal and console for web merchants to add features to web sites hosted by a full service e-commerce system [Abstract]
Mathew
US 20100185928 A1 – Directed to an extensible architecture and data flow in a web based diagram visualization service [Abstract]
Kaegi
US 2013/0145361 A1 – Directed to discovering and installing plugins for web applications [Abstract]


Foreign Patent Documents
Jadhav, Ajay
WO 2013/019913 A1 – Directed to a cloud-based distributed persistence and cache data model [0001]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        December 2, 2022